Title: To George Washington from Major General Philip Schuyler, 2 September 1776
From: Schuyler, Philip
To: Washington, George



Dear Sir
Albany September 2d 1776

I have received a Requisition from General Gates for 2 Lb. Binding and 2 Lb. large Wire, 6 Lb. of Emery and six Screw plates, none of which can be procured here or any where in this part of the Country—Your Excellency will please to order these Articles to be sent by the first Conveyance.
Yesterday a Gentleman from the Committee of this City waited on me, and advised me that a person, who was sent up to purchase Boards by the Assistant Q. M. General had procured a Quantity from a Master of a Sloop and had engaged that he should have the Advantage of carrying them down in his own Vessel & represented farther that a very considerable Time would elapse before they could reach New York in that Way as there are several Sloop Loads and requesting my Advice on the Occasion. Conceiving that you are in immediate Want of the Boards, I advised that they should be sent down in any Vessels they could procure to carry them—I mention this lest it should be thought that I had interfered in the Quarter Master General’s Department.
I am sorry that Dr Morgan has put me under the Necessity of Writing him the inclosed but as I am resolved not to be insulted by any person worthy of my Notice, I could not pass over the false and scandalous assertion in Silence—I have met with the most unjust cruel and ungenerous Treatment, I have it amply in my power to justify every part of my Conduct, and I hope the

Enquiry which I have intreated Congress to be made into it, will evince to the World how hardly I have been dealt by.
Some of the Captains in Colo: Nicholson’s Regiment have inlisted so very few Men that I durst not venture to sign Warrants for their pay—The Excuse they make is that with the Bounty allowed by Congress they could not engage any Men, as it was so greatly inferior to what was given to the Militia. I am with Sentiments of the greatest Regard & Esteem Your Excellency’s most obedient humble Servant

Ph: Schuyler

